Order entered February 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00097-CV

TWO THOUSAND FORTY DOLLARS AND 00/100 ($2040.00) IN UNITED STATES OF
       AMERICA CURRENCY AND BRIDGET MORGAN, Appellants

                                                 V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 89707-86

                                             ORDER
       By letter filed February 4, 2014, appellant, who is appearing pro se, states that she is

indigent and unable to pay the appellate filing fee. Based on the invoice for the clerk’s record, it

appears appellant is also unable to pay the clerk’s fee. To the extent appellant’s letter can be

construed as a request to proceed without payment of costs, we DENY the request without

prejudice to appellant’s right to file an affidavit of indigence in compliance with Texas Rule of

Appellate Procedure 20.1. See TEX. R. APP. P. 20.1. Any affidavit will be referred to the trial

court for a determination as to the appropriate relief. See TEX. R. APP. P. 20.1(h)(4). Appellant is

cautioned that failure to either file an affidavit or pay the appellate filing fee within thirty days
from the date of this order may result in dismissal of the appeal without further notice. See TEX.

R. APP. P. 42.3(b),(c).


                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE